Exhibit 99.1 FOR IMMEDIATE RELEASE: July 23, 2008 CONTACT: Doug Hemer Aetrium Incorporated (651) 773-4274 NASDAQ: ATRM AETRIUM REPORTS SECOND QUARTER RESULTS St. Paul, Minn. (7/23/08)—Aetrium Incorporated (Nasdaq:ATRM) today announced results for its second quarter ended June 30, 2008. Revenue for the quarter was $3,222,000, versus revenue of $5,866,000 in the second quarter of 2007. Net loss for the quarter was $441,000, or $0.04 per share, as compared to net income of $612,000, or $0.06 per diluted share, in the second quarter of last year. “As we anticipated, our customers remained cautious in the second quarter as a result of the economic downturn in the United States and uncertainty about worldwide demand for semiconductors in the coming quarters," Joseph C. Levesque, president and chief executive officer, commented. “However, we experienced a number of positives in the quarter. Our bookings exceeded our first quarter bookings, and were well in excess of second quarter revenue. We further streamlined our operations for improved future performance. We shipped product to two new customers in the quarter, and scheduled evaluations for this quarter at three more new customers, as we begin to gain the benefits of our accelerated efforts to broaden our customer base.” “Looking forward, although uncertainty about economic conditions continues within our customer base, we are seeing an increase in order activity,” Levesque added, “and we expect business conditions to improve materially in the third quarter and as the year progresses.” Certain matters in this news release are forward-looking statements which are subject to risks and uncertainties that could cause actual results to differ materially from those projected. Such risks and uncertainties include, but are not limited to, adverse domestic or global economic conditions, slowing growth in the demand for semiconductor devices, the volatility and cyclicality of the microelectronics industry, changes in the rates of capital expenditures by semiconductor manufacturers, progress of product development programs, unanticipated costs associated with the integration or restructuring of operations, and other risk factors set forth in the company’s SEC filings, including its Form 10-K for the year ended December 31, 2007. Aetrium, based in North St. Paul, Minnesota, is a leading supplier of proprietary technologies and equipment that are used by the worldwide semiconductor industry to test integrated circuits.The company’s products are used by customers to advance reliability, improve quality, increase product yield or improve manufacturing processes.Aetrium’s common stock is publicly traded on the Nasdaq market under the symbol ATRM.More information about Aetrium is available on the internet at www.Aetrium.com. Aetrium Incorporated Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months endedJune 30, Six Months endedJune 30, 2008 2007 2008 2007 Net sales $ 3,222 $ 5,866 $ 8,857 $ 10,971 Cost of goods sold 1,762 2,912 4,621 5,327 Gross profit 1,460 2,954 4,236 5,644 Gross profit percent 45.3 % 50.4 % 47.8 % 51.4 % Operating expenses: Selling, general and administrative 1,496 1,523 3,198 2,789 Research and development 748 912 1,524 1,888 Total operating expenses 2,244 2,435 4,722 4,677 Income (loss)from operations (784 ) 519 (486 ) 967 Interest income (expense), net 83 102 203 203 Income (loss) before income taxes (701 ) 621 (283 ) 1,170 Income tax benefit (expense) 260 (9 ) 105 (14 ) Net income (loss) $ (441 ) $ 612 $ (178 ) $ 1,156 Income (loss) per share: Basic $ (0.04 ) $ 0.06 $ (0.02 ) $ 0.11 Diluted $ (0.04 ) $ 0.06 $ (0.02 ) $ 0.11 Weighted average common shares outstanding: Basic 10,586 10,394 10,570 10,336 Diluted 10,586 10,683 10,570 10,632 Aetrium Incorporated Consolidated Balance Sheets (Unaudited) (In Thousands) June 30, December 31, 2008 2007 Assets: Current assets: Cash and cash equivalents $ 11,983 $ 12,105 Accounts receivable, net 2,086 3,542 Inventories - operations 8,447 7,590 Inventories -shipped equipment, subject to revenue deferral 430 105 Deferred income taxes 315 315 Other current assets 279 589 Total current assets 23,540 24,246 Property and equipment, net 165 185 Deferred income taxes 2,107 2,002 Other assets 303 150 Total assets $ 26,115 $ 26,583 Liabilities and shareholders' equity: Current liabilities: Current portion of long-term debt $ 35 $ 45 Trade accounts payable 1,041 782 Other current liabilities 902 1,603 Total current liabilities 1,978 2,430 Long-term debt, less current portion - 11 Shareholders' equity 24,137 24,142 Total liabilities and shareholders' equity $ 26,115 $ 26,583
